Citation Nr: 0422861	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to widow's aid and attendance or housebound 
benefits.


REPRESENTATION

Appellant represented by:	To Be Determined


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1941 to April 
1942 and from February 1945 to March 1946.

This appeal to the Board of Veterans Appeals, (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila.

The appellant is the widow of the veteran, who died in 
February 1976.  

A VA Form 23-22, dated in May 1977, is of record, showing 
that the appellant has recognized The American Legion as her 
representative for VA claims.

As late as a rating action in March 1999, the American Legion 
was shown by the RO as the appellant's representative.  Since 
then, the American Legion has not been copied or otherwise 
included in discussions of her various claims, and absent 
documentation to that effect, it remains unclear whether that 
organization or the appellant may have released one another 
from representative association.

A Board Deputy Vice Chairman granted the appellant's motion 
to advance the case on the docket of which she was duly 
notified in correspondence in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant was reportedly born in April 1927 which makes 
her now in her 77th year.

Of record is a VA examination in September 2002, to which she 
was accompanied, which showed that pupils were reactive to 
light although she had cataracts; her vision was 20/200, 
bilaterally.  She indicated that she had been advised to have 
cataract surgery and had problems because of her vision which 
was deteriorating.  She complained of multiple joint 
arthritis which she said tended to render her more and more 
immobile.  She also was found to have cardiovascular disease 
and hypertension as well as respiratory problems, diagnosed 
as probable bronchial asthma, and abdominal pain of unknown 
etiology.  The opinions expressed as to the activities which 
she could accomplish are not entirely in keeping with the 
severity of the disabilities described and/or alleged.

Also of record are statements from two private physicians 
which appear to show more significant cardiovascular and 
respiratory problems including palpitations, hypertensive 
cardiovascular disease and exertional dyspnea, seemingly 
somewhat more serious than reflected in comparable findings 
on the VA examination.

The appellant has also submitted documentation with regard to 
drug prescriptions and other clinical matters in 2003, the 
nature of which is not shown to have been reviewed or 
considered in the decision on appeal.  And she has argued 
that her disabilities have increased to the point where she 
is unable to fend for herself.  

And although she has been advised as to some evidentiary 
requirements, it is unclear that she fully understands, in 
accordance with VCAA and other procedural mandates, what is 
necessary to sustain a grant of the requested benefit. 

Based on the evidence of record, the Board finds that 
additional development is necessary.  The case is remanded 
for the following actions:

1.  Review the claims file and ensure 
that all notification or development 
action required by the VCAA is conducted.  
The RO is directed to pay particular 
attention to the VCAA notice 
requirements, as clarified by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and 
other decisions.  

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She should be asked to provide 
documentation as to any additional care 
she has had since the private and VA 
evaluations of record, and to the extent 
it is necessary and helpful, the RO 
should assist her in obtaining same.

2.  The appellant should be scheduled for 
a comprehensive aid and 
attendance/housebound examination by a 
physician who has not previously examined 
her, with legibly written (and/or typed 
transcript) of response to all of the 
pertinent issues with regard to caring 
for herself, as well as complete clinical 
descriptions of all of her disabilities.  
X-rays and necessary testing should be 
accomplished.

3.  The RO should clarify the issue of 
representation.

4.  The RO should then readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative if 
any, should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


